Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of amendment, response and IDS dated 1/12/22 is acknowledged.
Receipt of Amendment and Response dated 6/29/21 is acknowledged. 
Claims 44 and 56-58 are pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 1/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,906,420 and US Patent 11,052,062 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Hence, the Double patenting rejections have been withdrawn.

The following rejection has been maintained:

Claim Rejections - 35 USC § 112
2.	Claims 44 and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claims are directed to A method of treating psoriasis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, polyarthritis, multiple sclerosis (MS), juvenile-onset diabetes mellitus, Hashimoto's thyroiditis, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, Pernicious anemia, Chronic active (lupoid) hepatitis, or optic neuritis, which method comprises administering orally to a patient in need thereof, an effective dosage of a pharmaceutical composition that is a tablet comprising micro-crystals, wherein said pharmaceutical composition comprises (i) dimethylfumarate as the only fumaric acid ester active substance, (ii) one or more enteric coating polymers that form an enteric coat on the tablet, and (iii) one or more pharmaceutically acceptable excipients, said pharmaceutical composition being capable of providing controlled release in vivo in humans, wherein said dimethylfumarate is present in said micro-crystals composition, and wherein the release of said dimethylfumarate from the pharmaceutical composition, when subjected to an in vitro dissolution test employing 0.1 N hydrochloric acid as dissolution medium during the first 2 hours of the test and then 0.05 M phosphate buffer pH 6.5 as dissolution medium, is as follows: within the first 3 hours after the start of the test at the most 35% by weight of the total amount of the dimethylfumarate is released.
Thus, instant claims are directed to method of several methods i.e., psoriasis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, polyarthritis, multiple sclerosis (MS), juvenile-onset diabetes mellitus, Hashimoto's thyroiditis, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, Pernicious anemia, Chronic active (lupoid) hepatitis, or optic neuritis with the claimed composition.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below. 
Instant invention is directed to a controlled release pharmaceutical composition comprising a fumaric acid ester, for use in the treatment of psoriasis or other hyperproliferative, inflammatory or autoimmune disorders (page 1, l 4-10 of the specification). Applicants state that fumaric acid esters pharmaceutical compositions are known and marketed under the tradename Fumaderm®, for oral use (page 1) and Fumaraat 120 ® (page 2). Additionally, dimethyl fumarate formulations have been formulated and approved under the trade name Tecfidera. However, a search of the prior art reveals that teach the efficacy of fumaric acid esters (such as DMF) for treating every possible condition or disease is not known or expected. While pharmacokinetic data shows that DMF and its active metabolite, monomethyl fumarate (MMF) have robust bioavailability (Introduction-Kourakis et al (Pharmaceuticals 2020, attached herewith) and hence implied in the treatment of a number of inflammatory conditions, Table I Kourakis et al (Pharmaceuticals 2020, attached herewith) shows that fumaric acid esters (monomethyl and dimethyl esters) have been approved only for the treatment of psoriasis and multiple sclerosis. It is shown that testing is still in phase II trials for diseases such as ALS, cutaneous T cell lymphoma, rheumatoid arthritis etc., and treatment of gastric ulcer, Parkinson’s diseases. Pancreatitis, colitis etc., is in pre-clinical trials. Kourakis states that while DMF demonstrated efficacy in numerous clinical trials, DMF also failed (page 5, 2nd full paragraph) to show therapeutic efficacy or were abandoned/terminated in some studies such as rheumatoid arthritis (also claimed in the instant application). With respect to GI/ digestive tract indications such as inflammatory bowel diseases, Kourakis states DMF/MMF have been indicated as useful (paragraph bridging pages 5-6), but warrant additional and larger studies to establish clinical potential. Similarly, though DMF is useful in neurological, cancer related and cardiovascular indications, Kourakis states that additional studies and research is warranted (sections 4.2-4.4), and that fumaric acid esters such as DMF are appealing candidates for expanded clinical development for treating a wide range of diseases.
Thus, one skilled in the art would have understood from the teachings of Kourakis that even though DMF and FMF possess excellent anti-oxidant, anti-inflammatory and immune-modulating effects, more research, studies and clinical trials are warranted to extend the potential benefits of the above compounds to treat a variety of diseases and conditions. A skilled artisan would not readily envisage that a single pharmaceutical dosage form such as that claimed would be effective to treat a wide range of diseases claimed. This is further true because Kourakis particularly mentions that numerous clinical trials in treating the instant claimed rheumatoid arthritis failed to show therapeutic efficacy. 
In this regard, Applicants have not provided any description regarding the in-vitro or in-vivo testing of the claimed composition in treating all of the claimed conditions let alone the well-established and clinically approved diseases, psoriasis and Multiple sclerosis. While it is true that what is well known and established in the art need not be described in detail, in the instant case, Kourakis shows that not all diseases are equally treatable by fumaric acid ester. Accordingly, even if it can be assumed that the instant claimed formulations are effective for treating psoriasis and multiple sclerosis, one cannot extrapolate the efficacy of the claimed composition in treating the entire scope of the claimed diseases. Furthermore, Applicants also state that the approved fumaric acid ester formulations such as Fumaderm® give rise to unwanted GI side effects such as diarrhea, cramps etc (page 2 of the spec, last 2 lines). It is noted that the instant specification describes several dosage forms, including the claimed, comprising combination of MMF and DMF (throughout the specification and examples) with an intention to provide a desirable therapeutic effect (page 3, l 4-9), which exhibits reduced GI side effects as compared to an equivalent dosage of Fumaderm® (page 3), but nowhere provides evidence that Applicants are in possession of actual treatment of all the claimed diseased with the claimed composition. Applicants describe several methods of preparing the formulation with 70-99% active agent being released (page 4) but does not provide any description regarding the experiments or studies on the efficacy of the instant claimed tablet composition comprising DMF microcrystals coated with an enteric coating, in treating the claimed conditions such as Rheumatoid arthritis any other claimed disease. Applicants merely state that the tests may be used to give a measure of release in the in vivo experiments or animal studies (page 5). The mere description and listing of the conditions or diseases that are contemplated for treatment (pages 38-43) without any showing that the composition is in fact effective treating the claimed conditions, does not meet the written description requirement because of the reasons mentioned from the teachings of Kourakis. Accordingly, the instant specification while providing a written description support for the claimed composition does not provide support for actually treating all of the claimed methods i.e. psoriasis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, polyarthritis, multiple sclerosis (MS), juvenile-onset diabetes mellitus, Hashimoto's thyroiditis, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, Pernicious anemia, Chronic active (lupoid) hepatitis, or optic neuritis. 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like. 


Response to Arguments
3.	Applicant's arguments filed 01/12/22 have been fully considered but not found persuasive.
Applicants argue that instant claims are now amended to recite a specified inflammatory and autoimmune disorders, using the instant novel, nonobvious formulation, and deleted certain diseases/conditions. It is argued that the Examiner has not come forward with any reasonable basis to doubt the possession of the claimed invention that is shown by the instant specification. It is argued that the post-filing evidence (i.e., Kourakis) relied upon by the Examiner is evidence of the usefulness of the claimed invention for the indications specified in the claims as amended. It is argued that Kourakis, page 2, Table 1, which shows that dimethylfumarate had been approved for human use to treat multiple sclerosis and psoriasis, in clinical trials for various inflammatory/autoimmune disorders and other indications, “collective Nrf2-inducing and immuno-modulatory properties of [dimethylfumate] and other [fumaric acid esters] have demonstrated therapeutic efficacy across multiple body systems” (page 2), and that the efficacy of fumaric acid esters “is proposed to be based on their dual antioxidant and anti-inflammatory effects” (page 3). It is argued that the MPEP states that “as a general rule, if an applicant has initiated human clinical trials for a therapeutic product or process, Office personnel should presume that the applicant has established that the subject matter of that trial is reasonably predictive of having the asserted therapeutic utility.” MPEP § 2107.03(IV), rev. June 2020. It is argued that Kourakis corroborates what was already disclosed on page 37, line 17, to page 38, line 9 of the specification, 1.e., that compositions according to the invention are suitable to use in the treatment of inflammatory and autoimmune diseases. Additionally, it is improper for the Examiner to request evidence of efficacy sufficient to satisfy FDA standards. Applicant submits that the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 U.S.P.Q.2d 1111, 1117 (Fed. Cir. 1991).
	Applicants’ arguments are not persuasive for the following reasons: Examiner agrees with the Applicants that Kourakis shows that dimethylfumarate had been approved for human use to treat multiple sclerosis and psoriasis, and in clinical trials for various inflammatory/autoimmune disorders and other indications, “collective Nrf2-inducing and immuno-modulatory properties of [dimethylfumate] and other [fumaric acid esters] have demonstrated therapeutic efficacy across multiple body systems” (page 2), and that the efficacy of fumaric acid esters “is proposed to be based on their dual antioxidant and anti-inflammatory effects” (page 3). However, as explained in the rejection above, Kourakis also states the use of dimethyl fumarate in preclinical trials for inflammatory conditions such as colitis (include instant claimed ulcerative colitis) (table 1). Thus, even if one may consider a clinical trial phase as a reasonable evidence for predictability, Kourakis teaches dimethyl fumarate only in preclinical trials for treating colitis. Further, not all of the claimed diseases are at clinical trial levels, and some clinical studies even failed to show therapeutic efficacy in some studies (p 5, last full para). Kourakis also teaches that although DMF activated the Nrf2 pathway eliciting a downward trend for some inflammatory markers and cytokines, it did not significantly modify the pre-defined outcome measures. Whereas, Applicants have not provided any data to show that the instant claimed composition provides effective treatment for any of the claimed diseases or conditions, or meet the pre-defined outcome measures, let alone those approved by FDA or in clinical trials. In this regard, Nina et al (abstract, Clinical Neuropharmacology 2021) suggests initiation of DMF should be avoided, especially in recurrent optic neuritis or myelopathy and concurrency of other rheumatological diseases. Further, the prior art shows that chronic active hepatitis is not only an autoimmune disease but can also be caused by viral infection, bacterial infection such as Helicobacter species or can also be induced by drugs. Applicants have not provided any guidance as to how to employ the instant composition for the treatment of chronic acute hepatitis. Thus, while the state of the art is relatively high, it is still very meager with respect to treating the claimed condition such as optic neuritis, with a dimethyl fumarate containing pharmaceutical composition. Applicants have not provided any guidance regarding the treatment (dose, population profile, period of treatment etc.,) of conditions, such as colitis, optic neuritis etc., with the instant claimed composition. Instant specification does not contain any guidance or data regarding details of the treatment, steps of the treatment, and one cannot extrapolate a single composition with a specific in vitro dissolution profile to be effective for treating a wide range of diseases or conditions. Hence, the rejection has been maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611